      Case 2:21-cr-00097-SMJ    ECF No. 28   filed 08/04/21   PageID.133 Page 1 of 2




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                  Aug 04, 2021
3                     UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK


                     EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                No. 2:21-cr-00097-SMJ-1
5
                           Plaintiff,
6                                             ORDER ADOPTING STIPULATED
               v.                             PROTECTIVE ORDERS
7
     JOSEPH THOMAS SCHMITZ,
8
                           Defendant.
9

10       IT IS HEREBY ORDERED:

11       1.    The United States Motion to Expedite Stipulated Motions for

12             Protective Orders, ECF No. 19, is GRANTED.

13       2.    The parties’ Stipulation Regarding Computer Forensic Review

14             Procedures for Child Pornography Contraband, ECF No. 20, is

15             GRANTED.

16             A.    Pursuant to Federal Rule of Criminal Procedure 16(d)(1), 18

17                   U.S.C. § 3509, and the parties’ stipulation, the parties’ proposed

18                   Stipulated Protective Order Regarding Computer Forensic

19                   Review Procedures for Child Pornography Contraband, ECF

20                   No.       20-1,    is    APPROVED,           ADOPTED,                     and




     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 1
       Case 2:21-cr-00097-SMJ     ECF No. 28   filed 08/04/21   PageID.134 Page 2 of 2




1                       INCORPORATED in this Order by reference.

2          3.     The parties’ Stipulation for Protective Order Regarding Identification

3                 of Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No. 21, is

4                 GRANTED.

5                 A.    Pursuant to Federal Rule of Criminal Procedure 16(d)(1), 18

6                       U.S.C. § 3509, and the parties’ stipulation, the parties’ proposed

7                       Stipulated Protective Order Regulating Identification of Minor

8                       Victims Pursuant to 18 U.S.C. § 3509, ECF No. 21-1, is

9                       APPROVED, ADOPTED, and INCORPORATED in this

10                      Order by reference.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 4th day of August 2021.

14                      _________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 2
